Appellant has filed a formal motion for rehearing in which he contends that this court erred in disposing of some of the bills of exception adversely to his contention. He has not directed our attention to any particular bill nor stated in what respect the court erred in disposing of the same. However, we have again reviewed the record but remain of the opinion that the case was properly disposed of on the original submission.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.